Citation Nr: 0818050	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  96-27 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for herniated lumbar 
disc, L5-S1, currently rated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for herniated nucleus pulposus, C7-8.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-concussion syndrome headaches.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome.

5.  Entitlement to an initial evaluation in excess of 10 
percent for impingement syndrome of the left supraspinatous 
tendon.

6.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the left little finger.

7.  Entitlement to an initial compensable evaluation for 
scars of the left shoulder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Regional Office (RO) that granted service connection for all 
disabilities except for the veteran's low back disability, 
for which service connection had previously been established.  
The veteran disagreed with the ratings assigned for his 
service-connected disabilities.  Based on the receipt of 
additional evidence, the RO, in a supplemental statement of 
the case issued in August 2003, increased the evaluation 
assigned to the low back disability from 10 percent to 40 
percent, effective November 1999.  In addition, a 10 percent 
evaluation was assigned for left carpal tunnel syndrome, 
effective April 1994.  

This case has been before the Board in August 2005 and again 
in April 2007, and was remanded on each occasion to ensure 
due process and/or for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2006 remand, the Board noted that the veteran 
indicated that he continued to receive treatment at a VA 
facility for his service-connected disabilities.  
Accordingly, the Board directed the RO to obtain these 
records.  The Board observes, however, that there is no 
indication in the record that the RO ever requested the 
records.  It appears that the veteran receives treatment at 
the Sayre, Pennsylvania, VA outpatient clinic.

In addition, the Board points out that it requested that the 
orthopedic examiner specifically comment on the number and 
duration of incapacitating episodes associated with the 
veteran's service-connected low back and cervical spine 
disabilities.  The Board acknowledges that the examination 
report notes that the veteran indicated he had experienced 
several such episodes during the previous year.  However, the 
examiner did not address the frequency or duration of the 
claimed episodes, nor was it indicated whether the claimed 
episodes required treatment by a physician and whether 
bedrest was prescribed by a physician.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

As noted in the November 2006 remand, new regulations 
regarding the evaluation of scars became effective on August 
30, 2002.  It does not appear that the veteran has been 
notified of the change in the criteria.

The Board regrets that further delay in the adjudication of 
the veteran's claim is unavoidable.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should obtain all VA 
outpatient treatment records subsequent 
to July 2004 from the Wilkes Barre, 
Pennsylvania VA medical center, to 
include records from the Sayre outpatient 
clinic.

2.  The RO/AMC should return the May 2007 
VA examination of the spine and request 
that the examiner provide information 
regarding the frequency and duration of 
the veteran's incapacitating episodes 
concerning his low back and cervical 
spine disabilities, to include whether 
the episodes required treatment by a 
physician and bedrest prescribed by a 
physician.  If the examiner is not able 
to provide the requested information, 
then, and only then, should the veteran 
be scheduled for another VA examination 
of the spine.  The examiner should 
comment on the frequency and duration of 
the veteran's incapacitating episodes.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case should include the criteria for 
rating scars that became effective on 
August 30, 2002.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



